250 WEST 55TH STREET MORRISON & FORRSTER LLP

MORRISON FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BOSTON,
BRUSSELS, DENVER, HONG KONG,
TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK, |
/ NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI
SINGAPORE, TOKYO, WASHINGTON, D.C.
WAY. MOFO.COM

December 2, 2019 Writer’s Direct Contact

+1 (212) 468.8016
RWhite@mofo.com

By ECF Filing
The Honorable Nicholas G. Garaufis

United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re: United States v. Michael L. Cohen, 17 CR 544 (NGG)
Dear Judge Garaufis:

We represent defendant Michael Cohen in connection with the above-referenced case. This
letter is submitted to request a temporary modification of Mr. Cohen’s bail conditions to
permit him to travel later this month for the holidays. The government has no objection to
this request.

As the Court will recall, Mr. Cohen was arraigned and released on bail in June 2018. Under
the bail terms set by the Court, Mr. Cohen was permitted to return home to London, England
to live during the pendency of the case and while in the U.S., is allowed to travel within the
Eastern and Southern Districts of New York and the Districts of Maine and Massachusetts.
Since then, he has returned to the U.S. on multiple occasions for court appearances in this
case. During the pendency of this case, the government and the Court have approved travel
by Mr. Cohen outside England and the United States on several occasions. In February
2019, the Court permitted Mr. Cohen to travel to France. In July and August 2019, the Court
approved Mr. Cohen’s requests to travel to Spain and Italy. On May 15, 2019, Mr. Cohen
entered a guilty plea to a single count of making a false statement in an interview with the
FBI. On November 19, 2019, he was sentenced to three months imprisonment and is
scheduled to surrender on February 29, 2020.

Mr. Cohen would like to request the Court’s permission to travel to Cape Town, South
Africa for the holidays with several London friends of his from December 16 through
December 27, 2019. He would plan to fly directly from London to Cape Town and back.
We respectfully request that the Court order a temporary modification of Mr. Cohen’s bail
conditions to permit him to take this trip. As noted above, we have advised the

ny-1814378 vl
MORRISON FOERSTER

The Honorable Nicholas G. Garaufis
December 2, 2019
Page Two

prosecutors handling this case of this request, and the government has no objection to the
request.
Respectfully submitted,

Pon 2l A bee

Ronald G. White

cc: Government counsel (by ECF)

ny-1814378 vl
